Exhibit 10.01




LICENSE ACQUISITION AGREEMENT




WWA Group, Inc. (WWAG), Tom Nix CEO (Nix), Stephen Spencer, CFO (Spencer) and
Brad Lane (Lane) are entering into the License Acquisition Agreement
(Acquisition) for the purpose of WWAG acquiring the license rights (License), to
Cannabis Planet Productions (CPP), Cannabis Planet TV (CPTV) and the expert
skills and knowledge possessed by Lane in relation to the business contemplated
herein.  The License shall include all presently existing production, content,
branding, internet domains, internet marketing and any and all business assets
and intellectual property possibly contemplated by the terms “any” and “all”.




WWAG warrants that it is a duly organized corporation registered to do business
in the state of Nevada and that Nix and Spencer are the sole officers and
directors of WWAG duly authorized to enter in to this agreement.




Lane warrants that he alone has the right to enter into this agreement for and
on behalf of CPP and CPTV and that all property and entities contemplated under
this agreement are free of any liens, judgments, encumbrances or any other
obstacle which could get in the way of, or limit the extent and progress of the
Acquisition and the ability to conduct business as contemplated.




TERMS




Lane is being retained for his cannabis industry experience and knowledge in
addition to his television production skill sets. He is also being retained for
the licensing rights to his brand and vast library of content.  Lane's
responsibility will be to create and produce content capable of being
distributed to a worldwide audience through television and internet.




Lane agrees to the position of Executive Producer to create content for the
streaming Cable and Internet Channel dedicated to the topic of Cannabis, as a
medicine, food, industrial resource and advertising platform for all related
businesses.




Lane will prepare operating budgets for activities and anticipated results for
which he is responsible.  Said budgets will be approved in advance by
management.  It is understood that approved budgets will also give consideration
to include compensation for Lane.




WWAG agrees to compensate Lane as follows:

1,000,000 shares Series A Preferred Stock, with 250:1 voting rights to common.
 There are presently 2,000,000 shares outstanding to Nix and Spencer with
3,000,000 shares to be outstanding after this agreement.

Equal common shares to be owned by Nix, Spencer and Lane, with the exact number
of shares to be determined based on the number of shares presently outstanding
and the number of shares yet to be converted subject to the May 2013 acquisition
by WWAG of Summit Digital Inc. from Summit Digital Holdings, Inc.




All original content created under the terms of this agreement for the channel
(Cannabis Planet Television) will be owned by Cannabis Planet Productions and
remain the intellectual property of Mr. Lane.  This content will automatically
be licensed to WWAG via this agreement, and WWAG in turn may license the content
to any third party for airing, subject to mutual approval by the parties to this
agreement.




CPTV will not air any content or advertising that will, or may compromise the
integrity of the CPTV message.  Mr. Lane will have the final approval and
editorial control of what programming is selected, developed and aired on the
CPTV network and distributed by WWAG, Summit Digital and their partners,
affiliates or vendors.   




WWAG agrees to an initial allocation of funds for the Cannabis Planet venture of
approximately $50,000.




WWAG agrees to provide the public vehicle and all accounting, auditing, legal,
filing and reporting required to maintain its listing.  WWAG will also perform
to the best of its abilities to distribute the content without limitations or
restrictions and to procure advertising revenues.







UNWIND




There is no present intent or contemplation to unwind this agreement at any time
in the future.  It is understood by the parties that differences may arise, from
time to time, which may seem insurmountable and would appear on the surface to
violate, or go against the intent of this agreement.  Either party may at that
time, present the other party with a notice of default.  This notice will stand
for 30 days, during which time the charged party will be given the right to cure
the default by acting and proving its intent and willingness to remedy the
proposed default.  The accusing party will have the right to accept the remedy
and proceed in the course of business or reject the remedy and proceed to
“Unwind” the acquisition.  The Unwind will return “all as before”, meaning that
the license to WWAG will be cancelled with all property previously assigned,
acquired and created under the License, returned to Lane; and all stock,
Preferred and Common, assigned to Lane will be returned to WWAG.

In addition, both parties agree to not compete with each other.  WWAG will not
enter into the ‘cannabis sector’ of SEC publicly held companies. CPTV will not
engage in the acquisition or management of cable television and wireless
internet service providers.








/S/ Brad Lane
____________________________________
Brad Lane










/S/ Tom Nix

__________________________________

Tom Nix, CEO Director WWAG













/S/ Stephen Spencer

__________________________________

Stephen Spencer, CFO Director WWAG









